The defendant was indicted on two counts, each of which charge the unlawful possession of prohibited liquors. Upon the introduction of the evidence, the state introduced testimony tending to prove *Page 635 
two separate and distinct offenses; the evidence as to one being that the defendant possessed prohibited liquor on May 31, 1924, and as to the other, the possession of other whisky on the 24th day of June following.
Where there are two counts in an indictment charging separate offenses of a similar nature authorized to be joined in the same indictment, and proof is offered sufficient to sustain a conviction as to both, a conviction may be had under each count in the indictment. Ex parte State, in re Brooms v. State,197 Ala. 419, 73 So. 35; Graham v. State, 4 Ala. App. 186,59 So. 227; Untreinor v. State, 146 Ala. 133, 41 So. 170.
It having been shown that a bottle of whisky was found under the steps of a house adjoining the house in which defendant resided, together with testimony tending to connect defendant with the hiding place in which the whisky was found, the bottle containing the whisky and its contents were properly admitted in evidence.
We find no reversible error in the record, and the judgment is affirmed.
Affirmed.